Catón, C. J. We think the Circuit Court properly treated the money in controversy as if it had been recovered upon a recognizance taken for the appearance of the prisoner, by whom it was deposited with the sheriff, and the only important question in the case is, to which county the money thus collected belongs. The statute imposes upon the county from which a venue is changed, in a criminal case, the expenses of the prosecution in the county where it is tried. By the law of 1847, it is provided that, in case of recognizance growing out of a change of venue, the county that, by law, is compelled to bear the expenses of the prosecution, shall be entitled to all moneys arising out of any fines, penalties or forfeitures. We have no doubt that the prosecution here referred to, is the prosecution of the criminal charge, and not the prosecution on the recognizance, as was contended for the plaintiff in error. By this law, Mercer county was entitled to this money, and the only remaining question is, whether this provision was intended to be repealed by the school law of 1855. The eighty-fifth section of that act provides that all penalties, fines and forfeitures imposed or incurred, either in Circuit Courts or before justices of the peace, shall be paid to the school fund. This statute was not designed to change the former law determining which county should pay the costs of the prosecution in cases of a change of venue, nor that which determined- to which county the fines and forfeitures should be paid; but the sole object was to divert the money so collected from the county treasury, to the school fund of the same county. We have no doubt that the determination of the Circuit Court was proper, and its judgment correct, and it must be affirmed ; but an order was no doubt inadvertently entered, directing an execution to issue. While the judgment is affirmed, this order for an execution must be set aside. Judgment affirmed.